Order granting plaintiffs’ motion for temporary injunction unanimously reversed, on the law and on the facts, and in the exercise of discretion, without costs to any party. Special Term held the agreement under which plaintiffs claim the right to maintain their washing machines in defendant’s laundry room to be a lease, and not a license. Even if the agreement is a lease, plaintiffs are not entitled to injunctive relief, there being a complete remedy at law {Knoyef y, *891Atkins, 273 App. Div. 356, 358-359, affd. 298 N. Y. 750). If, as defendant urges, plaintiffs were mere licensees, the remedy at láw is also adequate because damages are readily measurable and admittedly recoverable. Concur — Botein, P. J., Breitel, M. M. Frank, Yalente and Stevens, JJ.